—Appeals from decisions of the Workers’ Compensation Board, filed June 3, 1976 and August 3, 1977. At issue on these appeals is the question of whether claimant’s retirement as a school custodian on July 12, 1974 is due in part to a compensable injury to his back and neck sustained on July 7, 1964 while in the employ of appellant-employer. The precipitating cause of claimant’s retirement was a surgical procedure not related to his work, but there is evidence in the record, medically corroborated, that the increasing disablement from the original neck and back injury contributed, in part, to the ultimate termination of employment (Matter of Calogero v State Ins. Fund, 53 AD2d 726). Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.